Stephens, J.
This being the trial of an issue formed upon a claim to personal property levied upon under a mortgage foreclosure, in which the burden of proof was upon the plaintiff, and it appearing, from the evidence, that the property claimed had been bought by the claimant from the defendant in execution, the mortgagor, but the only evidence tending to establish the identity of that property with the property described in the mortgage being certain circumstances sworn to by. a witness, from which the witness inferred that the property levied on and claimed was the identical property covered by the mortgage, the *224evidence was insufficient to establish conclusively, as a matter of law, that the property levied on was covered by the mortgage; and a verdict having been found for the plaintiff, this, the first grant of a new trial to the defendant, will be affirmed.
Decided December 20, 1926.
Kirkland & Kirkland, for plaintiff.
Kimbrough & Brown, for defendant.

Judgment affirmed.


Jenfoins, P. J., and Bell, J., concur.